Case 1:15-cv-07433-LAP Document 1218-26 Filed 07/15/21 Page 1 of 4


                   McCAWLEY DECLARATION




                     EXHIBIT 3
            Case 1:15-cv-07433-LAP Document 1218-26 Filed 07/15/21 Page 2 of 4


CRITICISM PROMPTS `GMA’ TO FLIP FUHRMAN’S TITLE,..., 2000 WLNR 3638048




                                                 3/18/00 Miami Herald 4E
                                                   2000 WLNR 3638048

                                                   Miami Herald (FL)
                                          Copyright (c) 2000, The Miami Herald

                                                       March 18, 2000

                                                        Section: Living

                        CRITICISM PROMPTS `GMA’ TO FLIP FUHRMAN’S TITLE, AX PAY

                                       GAIL SHISTER, Knight Ridder News Service

What’s in a name? Ask Good Morning America.

ABC News staffers were so upset that GMA had hired ex-L.A. police detective Mark Fuhrman as a consultant that his title
was changed, GMA chief Shelley Ross confirmed Wednesday.

Fuhrman, who pled out to perjury charges after denying at O.J. Simpson’s 1996 murder trial that he had made racist remarks,
won’t be paid, said Ross. He was to have been one of several paid commentators on the murder trial of Michael Skakel, a
nephew of Ethel Kennedy.

Skakel was arraigned Tuesday on charges that he beat to death Martha Moxley in Greenwich, Conn., in 1975. It was
Fuhrman’s book, Who Killed Martha Moxley?, that prodded investigators to re-open the case.

Fuhrman did appear on GMA on Wednesday, as ``author,’’ not ``consultant.’’ His next scheduled appearance is in June, Ross
said, but may be sooner if news warrants.

Staffers didn’t object to Fuhrman being on GMA, Ross said, but to his paid title.

Without a contract, Fuhrman can appear on other networks, Ross said, but ABC insiders say that’s unlikely, given his
relationship with Ross and Diane Sawyer.

It was during a Sawyer interview on ABC’s PrimeTime Live that the ex-cop said he was sorry for remarks he made that may
have influenced the jury to acquit Simpson.

The bottom line, Ross said, is that Fuhrman ``apologized for a full year of his life. He has paid a price. He has paid a debt. He
can’t vote. He can’t hunt. He can’t carry a badge.

``He has spent years making amends and piecing his life back together. If we can’t allow people to change, then we give
people no incentive to do so. Ever.’’

Harvard law Professor Alan Dershowitz, a sought-after commentator who served as a consultant on Simpson’s defense team,
is understandably less charitable toward Fuhrman and his ABC status.

``He should be in jail,’’ Dershowitz said Wednesday. ``If a great network thinks it’s increasing its credibility by hiring a
convicted perjurer to tell us the truth, something’s wrong.’’

                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           1
            Case 1:15-cv-07433-LAP Document 1218-26 Filed 07/15/21 Page 3 of 4


CRITICISM PROMPTS `GMA’ TO FLIP FUHRMAN’S TITLE,..., 2000 WLNR 3638048



Dershowitz gets
Court TV date

Speaking of Dershowitz, he swears his new gig is not about self-promotion. And that’s the truth, the whole truth and nothing
but the truth.

Harvard’s TV-savvy law professor, who never met a sound bite he didn’t like, will join cable’s Court TV in September as
anchor of its Friday afternoon trial coverage.

``I’m doing this for a very particular reason,’’ says Dershowitz, 61.

``I feel very strongly about improving the educational level at which trials are reported on television.’’

The other, more practical reason is that the job fits perfectly into Dershowitz’s academic schedule next year. He’ll be on
sabbatical and living in New York, just a few blocks from the Court TV studio, he says.

Dershowitz’ one-year contract is nonexclusive, meaning he’ll still be spinning for CNBC’s Geraldo Rivera or Nightline’s
Ted Koppel when there’s a big trial or he has another book to flog.

TIDBITS

It’s official. Daytime talker Rosie O’Donnell will be a celeb contestant on ABC’s Who Wants to Be a Millionaire.
O’Donnell, who was a ``phone-a-friend’’ on an earlier show, will tape Millionaire April 7 for broadcast during the May
sweeps, ABC confirms. . . . To celebrate its 20th anniversary, ABC’s Nightline is in Russia for six broadcasts, which began
Friday, setting up the country’s March 26 presidential election. . . . Michael Gross, who played Michael J. Fox’s dad on
NBC’s Family Ties, will appear May 24 on the hourlong season finale of ABC’s hit Spin City. . . . David Chase will create
another 26 episodes - two more seasons - of The Sopranos, HBO announced.

TV NEWS BRIEFS


---- Index References ----

Company: ABC INCO


Industry: (TV (1TV19); Entertainment (1EN08); TV Programming (1TV26))


Language: EN

Other Indexing: (ABC; ABC NEWS; CNBC; CRITICISM; ETHEL KENNEDY; GMA; NBC; NIGHTLINE; TIDBITS; TV)
(Alan Dershowitz; David Chase; Daytime; Dershowitz; Diane Sawyer; Fuhrman; Harvard; Mark Fuhrman; Martha Moxley;
Michael Gross; Michael J. Fox; Michael Skakel; O’Donnell; O.J. Simpson; Rosie O’Donnell; Ross; Shelley Ross; Simpson;
Skakel; Ted Koppel)

Edition: Final

Word Count: 723
End of Docume nt                                                    © 2015 Thomson Reuters. No claim to original U.S. Government Works.




                   © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               2
          Case 1:15-cv-07433-LAP Document 1218-26 Filed 07/15/21 Page 4 of 4


CRITICISM PROMPTS `GMA’ TO FLIP FUHRMAN’S TITLE,..., 2000 WLNR 3638048




            © 2015 Thomson Reuters. No claim to original U.S. Government Works.   3
